Examiner’s Comments
Applicant’s arguments and amendments with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of Claims 1 and 2 has been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 4-7 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn.
Note: the following items are not found in the specification, but were found in the original claims thus being part of the initial disclosure.
Claim 1
Line 1 – anchoring device
Line 3 – box-shaped container
Note: the original claims show this element is represented by numeral #7, thus being the “fixed box”
Line 4 – a first attachment
Note: the original claims show this element is represented by numeral # 2, thus being the “movable box”
Line 5 – slidable
Note: the original claims show the attachments defining a slide line and a mutual slide
Line 6 – a second attachment
Note: the original claims show this element is represented by numerals # 3 or 4, thus being the “bolts and channel”
Line 16 – a first dissipative element
Note: the original claims show this element is represented by numerals # 6, 10, 11 and 16 thus being the “dissipative element”, “aluminum foam” or “lightweight concrete element”
Line 18 – a second dissipative element
Note: the original claims show this element is represented by numerals # 11’, 12’ and 18 thus being the “dissipative element” or “tube”
Line 20 – different components
Note: since the first dissipative element can be aluminum foam or lightweight concrete and the second dissipative element can be a tube, they are different
Line 23 – elastic and plastic fields
Claim 2
Lines 1-2 – a third dissipative element
Note: the original claims show the element is represented by numerals # 12 and 15, thus being the “aluminum tube” or “dissipative tube”
The Examiner found that claim 1 recited the limitation "the elastic and plastic fields" on Line 23.  There would have been insufficient antecedent basis for this limitation in the claim and has set forth the simple amendment below.
The Examiner found that claim 2 recited the limitation "the dissipative function" on Line 3.  There would have been insufficient antecedent basis for this limitation in the claim and has set forth the simple amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, Line 23 should read “in 
In claim 2, Line 3 should read “increasing a dissipative function”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious an anchoring device comprising: a box-shaped container, a first attachment being slidable within the box-shaped container, a second attachment adapted to fix said box-shaped container to the building structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635